Name: Commission Regulation (EEC) No 579/86 of 28 February 1986 laying down detailed rules relating to stocks of products in the sugar sector in Spain and Portugal on 1 March 1986
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  Europe;  distributive trades
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/21 COMMISSION REGULATION (EEC) No 579/86 of 28 February 1986 laying down detailed rules relating to stocks of products in the sugar sector in Spain and Portugal on 1 March 1986 tion (EEC) No 3819/85 (f), should be applied for the conversion of the various types of sugar into white sugar ; Whereas, to determine the quantities of sugar and isoglu ­ cose to be eliminated from the market, the normal carry ­ over stock considered necessary, should be defined for each of these products allowing for consumption, produc ­ tion , traditional exports and operating stocks for refine ­ ries ; whereas the reimbursement of storage costs for quantities of sugar in normal carry-over stocks may normally be justified only on condition that the storage levy is incurred from 1 March 1986 in accordance with Article 12 of Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar (8), as last amended by Regulation (EEC) No 645/85 (9) ; Whereas, in view of the features of the markets for sugar and isoglucose, the disposal of quantities in excess of normal carry-over stocks must be carried out under certain conditions by export outside the Community either in the natural state or in the form of processed products in accordance with Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ( 10), as last amended by Regula ­ tion (EEC) No 1982/85 ("); whereas, to that end, certain provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advanced fixing certificates for agricultural products (12), as last amended by Regulation (EEC) No 3826/85 ( l3), should be referred to as regards evidence of export ; Whereas quantities in excess of the carry-over stock in question which have not been exported before the date laid down and therefore have not been eliminated from the market must be considered as being disposed of on the Community internal market and being imported from third countries ; whereas, under these conditions, provi ­ sion should rightly be made for levying an amount equal to the import levy for the product in question in force on the final day of the time limit laid down for export ; whereas the agricultural rate applicable on the date should be used to convert that amount into national currency ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulations (EEC) No 3770/85 (') and (EEC) No 3771 /85 (2) of 20 December 1985 on stocks of agricultural products in Spain and Portugal respectively, and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 8 (5) thereof, Whereas Articles 86 and 254 of the Act of Accession of Spain and Portugal provide that any stock of products in free circulation in those two Member States on 1 March 1986 which in quantity exceeds what may be considered representative of a normal carry-over stock must be elimi ­ nated by and at the expense of those two Member States ; Whereas Regulations (EEC) No 3770/85 and (EEC) No 3771 /85 lay down general rules for the application of the said Articles 86 and 254 of the Act of Accession ; whereas , pursuant to Article 8 of those Regulations , detailed rules of application should entail , in particular, the determina ­ tion of the details for the disposal of the surplus products and the conditions under which this disposal should take place ; whereas, in view of the likelihood of speculation in the new Member States in respect of sugar and isoglucose, which may be stored and for which export refunds are fixed, arrangements, should be made concerning stocks in Spain and Portugal on 1 March 1986 ; Whereas provision should accordingly be made for Spain and Portugal to undertake a survey ; whereas, to this end, the rules laid down in Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (5) and Commis ­ sion Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (6), as last amended by Regula ­ (') OJ No L 362, 31 . 12. 1985. p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 21 0 OJ No L 368 , 31 . 12 . 1985, p. 25 . (8) OJ No L 231 , 23 . 8 . 1978 , p. 5 . 0 OJ No L 73, 14 . 3 . 1985, p. 18 . ( 10) OJ No L 323 , 29 . 11 . 1980, p. 27 . (") OJ No L 186, 19 . 7 . 1985, p. 5 . ( 12) OJ No L 338 , 13 . 12. 1980, p. 1 . 13 OJ No L 371 , 31 . 12. 1985, p. 1 . (3) OJ No L 177, 1 . 7 . 1981 , p. 4 . (4) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 89, 10 . 4. 1968 , p. 3 . h OJ No L 158 , 9 . 6 . 1982, p. 17 . No L 57/22 Official Journal of the European Communities 1 . 3 . 86  for isoglucose, at 1 250 tonnes, expressed as dry matter. 2 . The reimbursement of storage costs provided for in Article 8 of Regulation (EEC) No 1785/81 shall apply to quantities of sugar fixed in paragraph 1 only where the storage levy referred to in that Article is incurred from 1 March 1986 in accordance with Article 12 of Regulation (EEC) No 1998/78 . Whereas Spain and Portugal are each responsible for eliminating their respective quantities in excess of the normal carry-over stock under Articles 86 and 254 of the Act of Accession ; whereas it is thus for those Member States to ensure that the quantities in question are indeed exported outside the Community and it is their responsi ­ bility therefore to take all necessary measures for that end ; Whereas, for good management of the markets for sugar, provision must be made for the new Member States to provide notification of the level of their recorded stocks and of quantities considered as being disposed of on the internal market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 3 1 . The new Member States shall each undertake a survey of sugar and isoglucose stocks in free circulation in their respective territories at 00.00 hours on 1 March 1986 . 2. For the application of paragraph 1 , any person holding, in whatever capacity, a quantity of sugar or isoglucose of at least 3 000 kilograms, expressed, as the case may be, as white sugar or dry matter, in free circula ­ tion at 00.00 hours on 1 March 1986 must declare it to the competent authorities before 13 March 1986 . 3 . Quantities of raw sugar shall be expressed in terms of white sugar on the basis of yield determined in accordance with Article 1 of Regulation (EEC) No 431 /68 . Quantities of sugar syrups shall be expressed in terms of white sugar on the basis of :  the sucrose content of the syrup in question, where its purity is equal to or greater than 98 % , or  the extractable sugar content of the syrup in question determined in accordance with the second subpara ­ graph of Article 1 (5) of Regulation (EEC) No 1443/82, when its purity is less than 98 % . Article 1 For the purposes of this Regulation : (a) 'sugar' shall mean :  beet sugar and cane sugar, in solid form, falling within Common Customs Tariff heading No 17.01 ,  sugar syrup falling within Common Customs Tariff subheadings ex 17.02 D II and ex 21.07 F IV ; (b) ' isoglucose' shall mean the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose , irrespective of its fructose content in excess of the limit, falling within Common Customs Tariff subheadings 17.02 D I and 21.07 F III ; (c) 'new Member States' shall mean Spain and Portugal . Article 2 1 . At 00.00 hours on 1 March 1986 the normal carry ­ over stock is fixed in respect of : (a) Spain :  for sugar, at 587 875 tonnes, expressed as white sugar,  for isoglucose, at 10 375 tonnes, expressed as dry matter ; (b) Portugal :  for sugar, expressed as white sugar :  at 85 676 tonnes for Portugal, not including the autonomous regions of the Azores and Madeira,  at 7 083 tonnes for the autonomous regions of the Azores and Madeira, Article 4 1 . Where the quantity of the sugar or isoglucose stocks recorded by the survey provided for in Article 3 exceeds, for a new Member State, the quantity laid down for the latter in Article 2 ( 1 ), that Member State shall ensure that a quantity equal to the difference between the quantity recorded and the quantity laid down is exported from the Community before 1 January 1987, either in the form of the products referred to in Article 1 of this Regulation or in the form of processed products within the meaning of Article 1 of Regulation (EEC) No 3035/80 . For the deter ­ mination of the quantity to be exported, quantities of sugar and isoglucose may not be added together and the substitution of one for the other for export shall not be permitted . As regards Portugal , the recording of stocks and the deter ­ mination of quantities of sugar to be exported in compli ­ ance with the first subparagraph shall be carried out sep ­ arately for the autonomous regions of the Azores and Madeira on the one hand and for the other regions of Portugal on the other hand. 1 . 3 . 86 Official Journal of the European Communities No L 57/23  in box 12, a description of the goods to be exported and the tariff headings or subheadings within which they fall . 2 . Licences and certificates shall bear one of the following endorsements in box 18a :  til eksport uden restitution , eksportafgift, monetÃ ¦rt udligningsbelÃ ¸b eller tiltrÃ ¦delsesudligningsbelÃ ¸b . . . kg (den mÃ ¦ngde, for hvilken licensen er udstedt) ; licens gyldig udelukkende i . . . (den nye medlemsstat, der har udstedt licensen),  Ohne Erstattung oder AbschÃ ¶pfung oder WÃ ¤hrungs ­ ausgleichsbetrag oder Beitrittsausgleichsbetrag auszu ­ fÃ ¼hren . . . (Menge, fÃ ¼r die diese Lizenz erteilt wurde) kg ; nur in . . . (neuer Erteilungsmitgliedstaat) geltende Lizenz,  ÃÃ Ã ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã ¬Ã ½Ã µÃ Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã , Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã , Ã ½Ã ¿Ã ¼Ã ¹ ­ Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¿Ã  ÃÃ ¿Ã Ã ¿Ã  ÃÃ Ã ¿Ã Ã Ã Ã Ã ·Ã Ã ·Ã  . . . (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã · ­ Ã Ã ¹Ã ºÃ ) Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã Ã Ã ·Ã ½ . . . (Ã ½Ã ­Ã ¿ Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã ), 2. In respect of the quantities to be exported pursuant to paragraph 1 : (a) export refunds, export levies, monetary compensatory amounts and accession compensatory amounts shall not apply ; (b) Articles 8 and 9 of Regulation (EEC) No 1785/81 shall not apply ; (c) the product in question must be exported before 1 January 1987, from the territory of the new Member State where stocks have been recorded as provided for in paragraph 1 and the product must have left the geographical territory of the Community before that date . Article 5 1 . The evidence of export as referred to in Article 4 ( 1 ) must be provided, except in cases of force majeure, before 1 March 1987 by the presentation of : (a) export licences arid certificates issued in accordance with Article 6 by the competent body in the new Member State concerned ; (b) the relevant documents laid down in Articles 30 and 31 of Regulation (EEC) No 3183/80 for the release of the security. 2 . If the evidence referred to in paragraph 1 is not provided before 1 March 1987, the quantity in question shall be considered as being disposed of on the Commu ­ nity internal market. 3 . In cases of force majeure, the competent body in the new Member State in question shall adopt the measures which it considers necessary in the light of the circum ­ stances . Article 6 1 . Applications for licences and certificates and the licences and certificates themselves shall bear : (a) in box 12, one of the following endorsements :  (quantity for which the licence or certificate is issued) kg, to be exported without any refund, levy, monetary compensatory amount or accession compensatory amount . . . licence or certificate valid in ... (new Member State of issue) only,  para exportar sin restituciÃ ³n , ni exacciÃ ³n Reguladora, ni montante compensatorio monetario, ni montante compensatorio de adhesiÃ ³n . . . (cantidad por la que se haya expedido el certificado) kg ; certificado vÃ ¡lido Ã ºnicamente en ... (nuevo Estado miembro que lo haya expedido),  Ã exporter sans restitution , ni prelevement, ni montant compensatoire monÃ ©taire, ni montant compensatoire « adhÃ ©sion » ; . . (quantitÃ © pour laquelle ce certificat a Ã ©tÃ © dÃ ©livrÃ ©) kg ; certificat valable uniquement en . . . (nouvel Ã tat membre de dÃ ©livrance),  da esportare senza restituzione , senza prelievo, senza importo compensativo monetario, senza importo compensativo adesione . . . (quantitativo per cui viene rilasciato il titolo) kg ; titolo valido unicamente in . . . (nuovo stato membro che rilascia il titolo), 'para exportaciÃ ³n conforme al artÃ ­culo 4 del Regla ­ mento n ° 579/86,  voor uitvoer zonder restitutie, noch heffing, noch monetair compenserend bedrag, noch compenserend bedrag toetreding . . . (hoeveelheid waarvoor dit certifi ­ caat is afgegeven) kilogram ; certificaat uitsluitend geldig in . . . (nieuwe Lid-Staat van afgifte), 'para exportaÃ §ao nos termos do artigo 4o do Regula ­ mento (CEE) n ° 579/86' ; (b) and in the case of sugar or isoglucose exported in the form of a processed product :  in box 6, one of the following endorsements :  a exportar sem restituiÃ §Ã £o, nem direito nivelador, nem montante compensatÃ ³rio, nem montante compensa ­ tÃ ³rio de adesÃ £o . . . (quantidade para a qual este certifi ­ cado foi emitido) kg ; certificado vÃ ¡lido unicamente em . . . (novo Estado-membro de emissÃ £o).'azÃ ºcar' or ' isoglucosa , 'aÃ §Ã ºcar' or ' isoglicose , 3 . The licence or certificate shall be valid from the date of issue until 31 December 1986 . 4 . The rate of the security for licences and certificates for sugar and isoglucose is fixed at 0,25 ECU per 100 kilograms net of sugar or per 100 kilograms net of isoglu ­ cose expressed as dry matter .  in boxes 10 and 11 , the quantity expressed in net weight of white sugar or isoglucose used for the manufacture of the processed product ; the exporter shall declare that quantity at the time of export and shall provide the competent body with all necessary documents and information in support of his declaration , No L 57/24 Official Journal of the European Communities 1 . 3 . 86 Article 7 1 . For the quantities which are considered as being disposed of on the internal market in accordance with Article 5 (2), an amount shall be levied which is equal : (a) in the case of sugar, per 100 kilograms, to the import levy in force on 31 December 1986 for which sugar, increased or reduced, as the case may be , by the acces ­ sion compensatory amount in force on that date for white sugar for the new Member State in question ; (b) in the case of isoglucose, per 100 kilograms of dry matter, to one hundred times the basic amount of the import levy in force on 31 December 1986 for sucrose syrups . 2 . To convert the amounts referred to in paragraph 1 into national currencies, the agricultural conversion rate applicable shall be that in force on 31 December 1986 in the sugar sector for the new Member State concerned . Article 8 1 . The new Member States shall take all measures necessary for the application of this Regulation and shall lay down, in particular, all the control which prove neces ­ sary to conduct the survey provided for in Article 4 ( 1 ). 2 . The new Member States shall notify the Commis ­ sion , separately in respect of sugar and for isoglucose : (a) before 22 March 1986 of their stocks recorded in accordance with Article 3 ( 1 ) ; (b) before 1 April 1987, of the quantities which are con ­ sidered in accordance with Article 5 (2), as being disposed of on the internal market and of the cases where Article 5 (3) is applied . Article 9 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President